DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered an in light of the amendments, are persuasive. Examiner agrees that the equations are understandable. 

Allowable Subject Matter
Claims 1-6, 8-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s arguments (see pages 9-11 of “Remarks” filed 10/5/2020). Regarding the claims, as amended, the prior art fails to teach or fairly suggest the thermal conductivity and glue features of the claims, namely:
wherein the wave-guiding element comprises a base element at least one optical waveguide, and a lid covering the optical waveguide, wherein the lid consists of silicon, and 
wherein the first outer surface of the lens device is mounted to the lid by means of glue;
wherein the thicknesses of the lid and the lens device fulfil the following equation:
                
                    M
                    F
                    D
                    1
                     
                    x
                    
                        
                            D
                            2
                        
                        
                            n
                            2
                        
                    
                    =
                    M
                    F
                    D
                    2
                     
                    x
                     
                    
                        
                            
                                
                                    D
                                    f
                                
                                
                                    n
                                    f
                                
                            
                            +
                            
                                
                                    D
                                    1
                                
                                
                                    n
                                    1
                                
                            
                        
                    
                
            
                
                    0.8
                    <
                    M
                    F
                    D
                    1
                    
                        
                            
                                
                                    D
                                    2
                                
                                
                                    n
                                    2
                                
                            
                        
                        
                            M
                            F
                            D
                            2
                             
                            x
                             
                            
                                
                                    
                                        
                                            D
                                            f
                                        
                                        
                                            n
                                            f
                                        
                                    
                                    +
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            n
                                            1
                                        
                                    
                                
                            
                        
                    
                    <
                    1.2
                
            





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883